Sutton, J.
1. A State, or any of its departments entering into contracts, lays aside its attributes of sovereignty, and binds itself substantially as one of its citizens does when lie enters into a contract, and, in general, its contracts are interpreted as the contracts of individuals are, and are controlled by the same laws. Ohio L. Ins. Co. v. Debolt, 16 How. (U. S.) 416 (14 L. ed. 997); 42 L. R. A. (N. S.) 117, notes. Where there is an act of the State legislature authorizing a contract by a State department, the courts have power to enforce the contract against the State. Carr v. State, 127 Ind. 204 (26 N. E. 778, 11 L. R. A. 370, 22 Am. St. R. 624, notes).
(a) The intention of the State in making a contract, like that of a corporation, must be ascertained by the acts and declarations of its constituted authorities and agents acting within the scope of their duties, and the question of intent is peculiarly within the province of the jury. Patton v. Gilmer, 42 Ala. 548 (94 Am. D. 665).
(b) The “State” is only a corporate name for all the citizens within certain territorial limits. The whole people, acting as a public corporation, have a right to enter into contracts and make purchases. In doing so, however, they must act through some agency. Where an agreement is entered into by a State through an act of the legislature, the terms of the contract are to be found in the provisions of the act to which it owes its creation. The legislature may delegate this authority to make a contract to certain officers, or a public board or department of the State government; and the action of such delegated authority in the matter of making a contract is the action of the State. 25 R. C. L. 393, § 26.
(c) Valid usages concerning the subject-matter of a contract, with knowledge of which the parties are chargeable, are by implication incorporated therein, unless expressly or impliedly excluded by its terms; and are admissable to aid in its interpretation, not as tending in any respect or manner to contradict, add to, take from, or vary the contract, but upon the theory that the usage or custom forms a part of the contract. Branch v. Palmer, 65 Ga. 210; Farmers Ginnery Co. v. Thrasher, 144 Ga. 598 (87 S. E. 804). As stated by Judge Story, “The true and appropriate office of a usage or custom is, to interpret the otherwise indeterminate intentions of parties, and to ascertain the nature and extent of their contracts.” The Reeside, 2 Sumn. 567, 569, 20 Fed. Cas. 11, 657.
2. The Board of Regents of the University System of Georgia is not» a mere private corporation, but is an instrument of State for performing one of the functions of the government of the State of Georgia, to wit that of the education of its people. The said board is '“charged with all of the duties, obligations, and responsibilities incumbent upon and/or pertaining to said former boards” (in this instance the former governing board of trustees of the Georgia School of Technology) ; and has the power to elect and appoint professors and instructors for the Georgia *603School of Technology, a part of the University System of Georgia, and to fix the compensation of such teachers. Ga. L. 1931, pp. 23, 24, 25.
3. The primary purpose of the maintenance of a State system of education is to promote the general intelligence of the people constituting the body politic, and thereby to increase the usefulness and efficiency of the citizens thereof, on which the government of society depends. It has been said that the State is interested to have all its youth educated in order that they may become good and useful citizens thereof.
4. The position of a teacher or instructor in a State or public educational institution is not that of a public officer or official, but he is merely an employee thereof (Board of Education v. Bacon, 22 Ga. App. 72, 95 S. E. 753); a valid and authorized contract of employment for a year, between the State department having charge of its university system and a person, for the position of instructor of one of its branches, entered into for a specified salary per annum, such contract having legislative sanction, is enforceable against the State and should be performed by it according to its terms and provisions. Therefore it follows that a contract of employment entered into between the governing board of trustees of the Georgia School of Technology and the plaintiff, whereby the plaintiff was employed by said board as an instructor of the Georgia School of Technology for one year beginning September 1, 1931, and ending August 31, 1932, at $2,000 per annum, payable monthly, which was the usual and customary manner of hiring teachers and instructors for said institution, and under the'act of August 28, 1931, known as the State government reorganization act (Ga. L. 1931, pp. 7, 20 et seq.), said board of trustees was abolished and the institution taken over by the Board of Regents of the University System of Georgia, a branch of the State government, on January 1, 1932, before this contract was fully performed, the regents were, under the provisions of said act, bound to perform said contract in accordance with the agreement made between the old board of trustees and the plaintiff, and pay to the plaintiff the salary agreed upon; and where, before the expiration of this contract, the plaintiff was duly elected and appointed by the regents for another year (1932-1933), as an instructor at said Georgia School of Technology, at $2,000 per annum, in the absence of any provisions in the contract of employment to the contrary, it would be presumed that the contract was to run for the same length of time and the payment of the salary was to be made in the same manner as the previous contract of 1931-1932, which was made in the usual and customary maimer of teaching contracts between the governing authorities of said school and prospective teachers and instructors.
5. Therefore the trial court did not err, in a suit between the plaintiff and the regents to enforce full payment of salary by the latter under the alleged contract of employment made with the plaintiff, in admitting evidence as to the usual and customary manner of making contracts between the governing authorities of the Georgia School of Technology and prospective teachers, and as to the manner in which the per annum salary was paid to said teachers.
6. It follows that the judgment in the plaintiff’s favor for two months’ *604salary was authorized by the law and the evidence, and that the trial judge did not err in overruling defendant’s motion for a new trial.
Decided September 22, 1934.
Rehearing denied September 29, 1934.

Judgment affirmed.

Jenkms, P. J., and Stephens, J., eoneu/r.
Harold Kirsch, Marion Smith, Hamilton Lolcey, Sumter M. Kelley, Spalding, MacDougald & Sibley, for plaintiff in error.
Branch & Howard, Bond Almand, contra.